     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 1 of 7 Page ID #:44



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12      DJUANE LAMAR FLETCHER,                  )     NO. CV 20-8538-DSF (AGR)
                                                )
13                Petitioner,                   )
                                                )
14                                              )
        STUWART SHERMAN, Warden,                )     ORDER TO SHOW CAUSE
15                                              )     WHY PETITION FOR WRIT OF
                  Respondent.                   )     HABEAS CORPUS SHOULD
16                                              )     NOT BE DISMISSED
                                                )
17                                              )

18
             On August 31, 2020, Petitioner constructively filed a Petition for Writ of
19
       Habeas Corpus by a Person in State Custody (“Petition”) pursuant to 28 U.S.C. §
20
       2254, challenging his conviction and sentence. (Dkt. No. 1 at 1-2.) On the face
21
       of the Petition, it appears that his claims are both untimely and unexhausted. The
22
       court orders Petitioner to show cause, in writing, on or before January 28, 2021,
23
       why the court should not recommend dismissal of the Petition as barred by the
24
       statute of limitations and/or unexhausted.
25
                                                 I.
26
                                    PROCEDURAL HISTORY
27
             On June 16, 2015, Petitioner pleaded guilty to carjacking and admitted one
28
       prior violent felony under the Three Strikes Law and one prior prison term
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 2 of 7 Page ID #:45



 1     allegation (Case No. LA079640). (Dkt. No. 1 at 2.)1 On March 28, 2017, he was
 2     sentenced to an aggregate term of imprisonment of fifteen years. (Dkt. No. 3 at
 3     15.) Petitioner did not pursue direct appeal.2 (Dkt. No. 1 at 2; Dkt. No. 3 at 16.)
 4           According to the California appellate website, Petitioner filed a petition for
 5     writ of habeas corpus in the California Court of Appeal on February 11, 2019.
 6     The petition was summarily denied on February 20, 2019. (Case No. B295573.)
 7     On March 15, 2019, Petitioner filed a petition for writ of habeas corpus in the
 8     California Supreme Court. The petition was summarily denied on June 12, 2019.
 9     (Case No. S254706).
10           On September 30, 2019, Petitioner filed a petition for writ of mandate or
11     prohibition in the California Court of Appeal. The petition was summarily denied
12     on October 16, 2019. (Case No. B301076.)
13           On September 30, 2019, Petitioner filed a petition for writ of habeas corpus
14     in the Los Angeles County Superior Court, which denied it on October 16, 2019.
15     (Dkt. No. 1 at 3-4.) Finally, Petitioner filed two more petitions for writ of habeas
16     corpus in the California Supreme Court: a November 18, 2019 petition which the
17     court denied on February 2, 2020 (Case No. S259152), and a March 27, 2020
18     petition which the court denied on July 8, 2020 (Case No. S261504).
19           Petitioner constructively filed the underlying Petition on August 31, 2020.
20
21           1
              See Fed. R. Evid. 201; Harris v. County of Orange, 682 F.3d 1126,
22     1131-32 (9th Cir. 2012) (noting court may take judicial notice of state court
       docket).
23           2
                Petitioner alleges in the Petition that he filed a petition for review, but he
24     gives the case number (S261504) of his habeas petition in the California
       Supreme Court. (Dkt. No. 1 at 3; see
25     https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=
       2316017&doc_no=S261504&request_token=NiIwLSEmXkw2W1BFSCItTE5IMD
26     w0UDxTJSJOUzpSMCAgCg%3D%3D.) No petition for review was filed because
       Petitioner did not appeal his conviction or sentence to the California Court of
27     Appeal. (Dkt. No. 1 at 2.)
              Petitioner apparently submitted a belated notice of appeal November 4,
28     2019. That notice was marked lodged or received” and the case was dismissed
       on March 4, 2020. (Case No. B302643; Dkt. No. 3 at 16.)

                                                  2
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 3 of 7 Page ID #:46



 1     (Dkt. No. 1 at 24.)
 2                                               II.
 3                                         DISCUSSION
 4           A.    Timeliness
 5           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
 6     which applies to this action, contains a one-year statute of limitations for a petition
 7     for writ of habeas corpus filed in federal court by a person in custody pursuant to
 8     a judgment of a state court. 28 U.S.C. § 2244(d)(1). The one-year period starts
 9     running on the latest of either the date when a conviction becomes final under 28
10     U.S.C. § 2244(d)(1)(A) or on a date set in § 2244(d)(1)(B)-(D). The statute of
11     limitations applies to each claim on an individual basis. See Mardesich v. Cate,
12     668 F.3d 1164, 1171 (9th Cir. 2012).
13                 1.        The Date on Which Conviction Became Final
14           Under 28 U.S.C. § 2244(d)(1)(A), the limitations period runs from the date
15     on which the judgment became final by the conclusion of direct review or the
16     expiration of the time for seeking direct review.
17           Petitioner was sentenced and judgment was entered no later than March
18     28, 2017. He did not pursue direct appeal. Thus, his conviction and sentence
19     became final 60 days after March 28, 2017. See People v. Mora, 214 Cal. App.
20     4th 1477, 1482 (2013) (imposition of sentence is equated with entry of final
21     judgment); see also California Rules of Court, rule 8.308(a). Petitioner could not
22     petition for a writ of certiorari from the United States Supreme Court because he
23     did not appeal his conviction and sentence to California Supreme Court. See
24     Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (citing 28 U.S.C. §§ 1257 and Sup.
25     Ct. R. 13). Thus, Petitioner’s conviction became final on May 30, 2017, when his
26     deadline to appeal his conviction and sentence expired. The AEDPA statute of
27     limitations period expired one year later, on May 30, 2018.
28           Petitioner constructively filed this Petition on August 31, 2020, over two

                                                 3
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 4 of 7 Page ID #:47



 1     years later. (Dkt. No. 1.) Absent a showing that the accrual date was delayed or
 2     the limitations period was tolled, the Petition is untimely.
 3                  2.    Delayed Accrual– § 2244(d)(1)(D)
 4           Under § 2244(d)(1)(D), the limitations period starts running on “the date on
 5     which the factual predicate of the claim or claims presented could have been
 6     discovered through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D).
 7     The “‘due diligence’ clock starts ticking when a person knows or through diligence
 8     could discover the vital facts, regardless of when their legal significance is
 9     actually discovered.” Ford v. Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012).
10           Petitioner has not argued that he is entitled to a later start date than the
11     date his conviction and sentence became final, and no basis for delayed accrual
12     is apparent from the record.
13                  3.    Statutory Tolling
14           Generally, the statute of limitations is tolled during the time “a properly filed
15     application for State post-conviction or other collateral review with respect to the
16     pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see Waldrip v.
17     Hall, 548 F.3d 729, 734 (9th Cir. 2008). However, once the limitation period has
18     expired, later-filed state habeas petitions do not toll the limitation period. See
19     Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001).
20           All of Petitioner’s state habeas petitions were filed well after the AEDPA
21     limitation period expired. (See Section I., supra.) Accordingly, the Petition is
22     untimely unless Petitioner can demonstrate that he is entitled to equitable tolling.
23                  4.    Equitable Tolling
24           A petitioner who files a federal habeas petition after the expiration of the
25     one-year statute of limitations may be entitled to equitable tolling. See Holland v.
26     Florida, 560 U.S. 631, 649 (2010). The petitioner must show that he was
27     diligently pursuing his rights, but some extraordinary circumstance stood in his
28     way and prevented timely filing. Id.; see Bills v. Clark, 628 F.3d 1092, 1097 (9th

                                                  4
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 5 of 7 Page ID #:48



 1     Cir. 2010) ([“E]quitable tolling is available where the prisoner can show
 2     extraordinary circumstances were the cause of an untimely filing.”) “A petitioner
 3     must show that his untimeliness was caused by an external impediment and not
 4     by his own lack of diligence.” Bryant v. Arizona Atty. Gen., 499 F.3d 1056, 1061
 5     (9th Cir. 2007). “Indeed, the threshold necessary to trigger equitable tolling
 6     [under AEDPA] is very high, lest the exceptions swallow the rule.” Miranda v.
 7     Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (internal quotation marks and citation
 8     omitted).
 9           Here, Petitioner has not presented any basis for equitably tolling the federal
10     statute of limitations. The Petition remains untimely.
11           B.    Exhaustion
12           As a matter of comity between state and federal courts, a federal court
13     generally will not address the merits of a habeas corpus petition unless the
14     petitioner has first exhausted his state remedies. See Rose v. Lundy, 455 U.S.
15     509, 518-22 (1982). Indeed, the law provides that a habeas petition brought by a
16     person in state custody cannot be granted “unless it appears that – (A) the
17     applicant has exhausted the remedies available in the courts of the State; or (B)(i)
18     there is an absence of available State corrective process; or (ii) circumstances
19     exist that render such process ineffective to protect the rights of the applicant.”
20     28 U.S.C. § 2254(b)(1). To exhaust state remedies, a petitioner must fairly
21     present his contentions to the state courts, and the highest court of the state must
22     dispose of them on the merits. See O’Sullivan v. Boerckel, 526 U.S. 838, 842,
23     844-45 (1999). A claim has not been fairly presented to a state court unless the
24     petitioner has described both the operative facts and the federal legal theory on
25     which the claim is based. See Duncan v. Henry, 513 U.S. 364, 365-66 (1995)
26     (per curiam); Greenway v. Schriro, 653 F.3d 790, 801 (9th Cir. 2011).
27           A district court may raise a failure to exhaust sua sponte. See Stone v. San
28     Francisco, 968 F.2d 850, 856 (9th Cir. 1992) Importantly, Petitioner bears the

                                                 5
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 6 of 7 Page ID #:49



 1     burden of demonstrating that he has exhausted available state remedies. See
 2     Rollins v. Superior Court of Los Angeles, 706 F. Supp. 2d 1008, 1011 (C.D. Cal.
 3     2010); see also Williams v. Craven, 460 F.2d 1253, 1254 (9th Cir. 1972).
 4           Here, Petitioner asserts three claims in his Petition: (1) Cal. Penal Code §
 5     215(A) is not a violent crime; (2) failure to separately charge enhancements
 6     under Cal. Penal Code §§ 667(A) and 667.5(B) violated his Sixth and Fourteenth
 7     Amendment rights, and Due Process rights; and (3) Petitioner should have been
 8     permitted to withdraw his guilty plea in light of the new law. (Dkt. No. 1 at 5-6.)
 9           The Petition does not state that Petitioner alerted the California Supreme
10     Court that he was alleging violations of his federal constitutional rights. See
11     Duncan, 513 U.S. at 365-66 (“If state courts are to be given the opportunity to
12     correct alleged violations of prisoners’ federal rights, they must surely be alerted
13     to the fact that the prisoners are asserting claims under the United States
14     Constitution.”). Petitioner appears to have alleged violations of his Sixth and
15     Fourteenth Amendment and Due Process rights in his habeas petition with the
16     California Supreme Court, but it looks like he did so in the context of his
17     ineffective assistance of counsel claim and not the sentence enhancements
18     challenge. (See Dkt. No. 1 at 3.) In fact, Petitioner appears not to have
19     mentioned sections 667(A) and 667.5(B) sentence enhancements in his habeas
20     petition before the California Supreme Court at all. (See id.) While Petitioner
21     also states that he challenged the characterization of Cal. Penal Code § 215(A)
22     and “AB 1618 Plea Bargain,” he does not state whether he alleged that either
23     violated his federal constitutional rights.3 (See id.)
24           Petitioner also contends that he currently has a habeas petition pending in
25     the Los Angeles County Superior Court which he filed on June 16, 2020, and in
26
27
             3
28             Notably, with respect to his plea bargain claim included in this Petition,
       Petitioner references only California state law. (Dkt. No. 1 at 6.)

                                                  6
     Case 2:20-cv-08538-DSF-AGR Document 5 Filed 12/28/20 Page 7 of 7 Page ID #:50



 1     which he also asserted his “withdraw[a]l of plea deal A.B. 1618” claim.4 (Id. at 8.)
 2     In sum, Petitioner has not demonstrated that any of the claims in his Petition are
 3     properly exhausted.
 4                                               III.
 5                                           ORDER
 6           Therefore, the court orders Petitioner to show cause, on or before January
 7     28, 2021, why the court should not recommend dismissal of the Petition with
 8     prejudice as barred by the statute of limitations, or without prejudice as
 9     unexhausted, for the reasons set forth above. If Petitioner does not respond to
10     this Order to Show Cause, the court will recommend that the Court dismiss the
11     Petition with prejudice as barred by the statute of limitations.
12
13
14
15     DATED: December 28, 2020
                                                          ALICIA G. ROSENBERG
16                                                      United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27           4
                To the extent Petitioner intended to incorporate the rest of the claims
28     currently pending before the Los Angeles Superior Court in his federal habeas
       petition (see Dkt. No. 1 at 15-22), none are exhausted.

                                                 7
